Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 4, 2019

                                            No. 04-19-00109-CV

                          IN RE David RODRIGUEZ and Phillip Rodriguez

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       On March 1, 2019, relators filed a petition for writ of mandamus and an emergency
motion for stay of the underlying proceedings pending final resolution of the petition. After
considering the petition, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
emergency motion to stay is DENIED AS MOOT. This court’s opinion will issue at a later date.

           It is so ORDERED on March 4, 2019.



                                                                              PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-23741, styled David Rodriguez, Individually and As Next Friend
of Phillip Rodriguez, a Minor v. H.E. Butt Grocery Company, et al., pending in the 225th Judicial District Court,
Bexar County, Texas, the Honorable Peter Sakai presiding.